DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claim(s) 1 and 11, LG (USPGPub No. 2015/0334654)  discloses a method of reducing a power consumption of a wireless communication circuitry of an edge device, the method comprising:
determining by edge device a delivery traffic indication map (DTIM) interval of a wireless access point communicatively coupled to the edge device via the wireless communication circuitry of the edge device ([Par. 120] teaches an Access Point (AP) 910 transmits a beacon frame to edge device(s), STAs, present in the BSS with a certain periodicity. The beacon frame includes a traffic indication map (TIM) information element. The TIM contains information indicating that the AP 910 has buffered traffic for STAs associated with AP 910 and that a frame will be transmitted. The TIM elements includes a TIM used to inform of a unicast frame and delivery traffic information map (DTIM) used to inform of a multicast or broadcast frame. [Par. 124] teaches STA1 920 may be switched to the awake state in accordance with the beacon interval and acquire the DTIM through the beacon frame transmitted by the AP 910; [Par. 149] teaches One DTIM beacon interval page segments of a constant length for each TIM segment, Par. 149.) ;and adjusting, by the edge device, a wake-up interval of the wireless communication circuitry of the edge device based on the DTIM interval to reduce the power consumption of the wireless communication circuitry of the edge device ([Par. 121] teaches where AP 910 may transmit a DTIM once per three transmissions of the beacon frame. STA1 920 and STA2 922 are STAs operating in the power saving (PS) mode, a mode for reduced power consumption. Each of STA1 920 and STA2 922 may be switched from the sleep state to the awake state at every wakeup interval of a predetermined period to receive (or listen to) the TIM element transmitted by the AP 910. The power save mode is based on the TIM (or DTIM) protocol, par. 134. STA1 920 may adjust the wakeup interval for reception of the TIM element since it has failed to acquire information indicating presence of buffered traffic for STA 1 920 through the previous two operations of reception of the TIM element.[Par. 125] teaches where Alternatively, provided that the signaling information for adjustment of the value of the wakeup interval of STA1 920 is contained in the beacon frame transmitted by the AP 910, the wakeup interval of STA1 920 may be adjusted,).
LG differs from claim 1, in that LG is silent on wherein adjusting the wake-up interval of the wireless communication circuitry of the edge device comprises applying machine learning with one or more inputs associated with DTIM interval and disconnect tracking data that identifies information associated with one or more disconnections between the edge device and the wireless access point.
Other prior art such as Kim (US 20190349851 A1) [Par. 65] teaches features pertaining to the adjusting of a wake-up interval. However Kim like LG is silent on wherein adjusting the wake-up interval of the wireless communication circuitry of the edge device comprises applying machine learning with one or more inputs associated with DTIM interval and disconnect tracking data that identifies information associated with one or more disconnections between the edge device and the wireless access point, as arranged with the remaining elements of claim 1. Independent claim 11 recites substantially the same features as claim 1, and is regarded as allowable for the same reasons provided with respect to claim 1.


In regards to claim(s) 5, LG (USPGPub No. 2015/0334654)  discloses a method of reducing a power consumption of a wireless communication circuitry of an edge device, the method comprising:
determining by edge device a delivery traffic indication map (DTIM) interval of a wireless access point communicatively coupled to the edge device via the wireless communication circuitry of the edge device ([Par. 120] teaches an Access Point (AP) 910 transmits a beacon frame to edge device(s), STAs, present in the BSS with a certain periodicity. The beacon frame includes a traffic indication map (TIM) information element. The TIM contains information indicating that the AP 910 has buffered traffic for STAs associated with AP 910 and that a frame will be transmitted. The TIM elements includes a TIM used to inform of a unicast frame and delivery traffic information map (DTIM) used to inform of a multicast or broadcast frame. [Par. 124] teaches STA1 920 may be switched to the awake state in accordance with the beacon interval and acquire the DTIM through the beacon frame transmitted by the AP 910; [Par. 149] teaches One DTIM beacon interval page segments of a constant length for each TIM segment, Par. 149.) ;and adjusting, by the edge device, a wake-up interval of the wireless communication circuitry of the edge device based on the DTIM interval to reduce the power consumption of the wireless communication circuitry of the edge device ([Par. 121] teaches where AP 910 may transmit a DTIM once per three transmissions of the beacon frame. STA1 920 and STA2 922 are STAs operating in the power saving (PS) mode, a mode for reduced power consumption. Each of STA1 920 and STA2 922 may be switched from the sleep state to the awake state at every wakeup interval of a predetermined period to receive (or listen to) the TIM element transmitted by the AP 910. The power save mode is based on the TIM (or DTIM) protocol, par. 134. STA1 920 may adjust the wakeup interval for reception of the TIM element since it has failed to acquire information indicating presence of buffered traffic for STA 1 920 through the previous two operations of reception of the TIM element.[Par. 125] teaches where Alternatively, provided that the signaling information for adjustment of the value of 
LG differs from claim 5, in that LG is silent on wherein adjusting the wake-up interval of the wireless communication circuitry of the edge device comprises applying machine learning with one or more inputs associated with DTIM interval. LG further differs from claim 5, in that LG is silent on determining, by the edge device, a reduced transmit power of the wireless communication circuitry of the edge device sufficient for reliable communication with the wireless access point, wherein the reduce transmit power is reduced relative to a full transmit power of the wireless communication circuitry of the edge device; and adjusting, by the edge device, a transmit power of the wireless communication circuitry of the edge device based on the reduced transmit power determined to be sufficient for reliable communication with the wireless access point.
Other prior art such as Kim (US 20190349851 A1) [Par. 65] teaches features pertaining to the adjusting of a wake-up interval. However Kim like LG is silent on wherein adjusting the wake-up interval of the wireless communication circuitry of the edge device comprises applying machine learning with one or more inputs associated with DTIM interval, as arranged with the remaining elements of claim 5. 
Other prior art such as Wang (US 20150146548 A1) for example teaches where an edge device, STA, determines to reduce a transmit power of its wireless communication circuity based upon reception of , the reduced transmit power being sufficient for reliable communication with a wireless access point, AP, wherein the reduced transmit power is reduced relative to a full transmit power of the STA’s circuity and adjusting, by the STA, a transmit power of the wireless communication circuitry of the STA based on the reduced transmit power determined to be sufficient for reliable communication with the wireless access point, for the benefit of preventing a desense event. However, Wang is also silent on wherein adjusting the wake-up interval of the wireless communication circuitry of the edge device comprises applying machine learning with one or more inputs associated with DTIM interval, as 





In regards to claim(s) 6 and 15, LG discloses a method of reducing a power consumption of a wireless communication circuitry of an edge device, the method comprising:
determining by edge device a delivery traffic indication map (DTIM) interval of a wireless access point communicatively coupled to the edge device via the wireless communication circuitry of the edge device ([Par. 120] teaches an Access Point (AP) 910 transmits a beacon frame to edge device(s), STAs, present in the BSS with a certain periodicity. The beacon frame includes a traffic indication map (TIM) information element. The TIM contains information indicating that the AP 910 has buffered traffic for STAs associated with AP 910 and that a frame will be transmitted. The TIM elements includes a TIM used to inform of a unicast frame and delivery traffic information map (DTIM) used to inform of a multicast or broadcast frame. [Par. 124] teaches STA1 920 may be switched to the awake state in accordance with the beacon interval and acquire the DTIM through the beacon frame transmitted by the AP 910; [Par. 149] teaches One DTIM beacon interval page segments of a constant length for each TIM segment, Par. 149.) ;and adjusting, by the edge device, a wake-up interval of the wireless communication circuitry of the edge device based on the DTIM interval to reduce the power consumption of the wireless communication circuitry of the edge device ([Par. 121] teaches where AP 910 may transmit a DTIM once per three transmissions of the beacon frame. STA1 920 and STA2 922 are STAs operating in the power saving (PS) mode, a mode for reduced power consumption. Each of STA1 
LG differs from claim 6, in that LG is silent on  determining, by the edge device, a reduced transmit power of the wireless communication circuitry of the edge device sufficient for reliable communication with the wireless access point, wherein the reduce transmit power is reduced relative to a full transmit power of the wireless communication circuitry of the edge device; and adjusting, by the edge device, a transmit power of the wireless communication circuitry of the edge device based on the reduced transmit power determined to be sufficient for reliable communication with the wireless access point, wherein adjusting the wake-up interval of the wireless communication circuitry of the edge device comprises applying machine learning with one or more inputs associated with acknowledge data that identifies signal reliability of communications with the wireless access point.
Other prior art of record such as Wang [Par. 37] teaches feature for determining, by the edge device, a reduced transmit power of the wireless communication circuitry of the edge device sufficient for reliable communication with the wireless access point, wherein the reduce transmit power is reduced relative to a full transmit power of the wireless communication circuitry of the edge device; and adjusting, by the edge device, a transmit power of the wireless communication circuitry of the edge device based on the reduced transmit power determined to be sufficient for reliable communication with the wireless access point, for the purpose of resolving a desense problem during a Wang (US 20150146548 A1). also like LG is silent on  wherein adjusting the wake-up interval of the wireless communication circuitry of the edge device comprises applying machine learning with one or more inputs associated with acknowledge data that identifies signal reliability of communications with the wireless access point, as arranged with the remaining elements of claim 6. Thus claim 6 is regarded as allowable in view of the prior art of record. Independent claim 15 recites substantially the same features as claim 6 and is regarded as allowable for the same reasons provided in regards to claim 6. All remaining claims are regarded as allowable by virtue of dependency on any one of the independent claims.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476